Title: General Orders, 27 December 1782
From: Washington, George
To: 


                        

                            Head Quarters Newburgh Friday December 27th 1782
                            Parole Newport
                            CounterSigns Oysterbay. Pompet
                        
                        
                            
                                For the day tomorrow
                                 
                                Colonel Vanscaick Major Fish.
                            
                            
                                For duty tomorrow
                                
                                the 7th Massachusetts regiment.
                            
                        
                        Commanding officers of Brigades and Regiments are desired to meet the Contractors, who are to supply the army
                            with Provisions from the first of January, at Majr General Howes Quarters, on Sunday next, at 11 o’clock A.M. in order to
                            agree upon some points relative to the issues.
                        Regulations for the Quarter Master Generals Department.
                        By the United States in Congress Assembled October 23d 1782.
                        Resolved That the establishment of the Quarter Master Genls Department by the resolutions of Congress of the
                            15th July 1780 be, from and after the first day of January next repealed, and the following Regulations then adopted in its
                            stead.
                        Resolved That there be one Quartermastergeneral, the present Qr Master genl to be continued in office; and
                            hereafter as Vacancies arise, to be appointed by Congress. That the Quarter Master Genl with the approbation of the
                            Commander in chief, appoint the following officers for the Armies of the United States vizt.
                        For the Main Army.
                        One Deputy Quarter Master
                        One Waggon master
                        One Commissary of Forage
                        One Director and one Sub. Director of a Company of Artificers.
                        For the Southern Army
                        One Deputy Quarter Master.
                        One Deputy Commissary of Forage
                        One Deputy Waggon Master
                        One Director, and one Sub Director of a Company of Artificers. And as many Assistants as the Service may
                            require in the Main and Southern army, to perform the duties of Quarter Masters of brigades, Store keepers, Clerks and
                            such other duties in the Quarter Masters departments as the service may require and also as many waggon Conductors.
                        That the pay per month of the officers in the Quarter master Generals Department, including their pay in the
                            line of the Army shall be as follows:
                        
                            
                                
                                Dollars
                                Ninetyck
                            
                            
                                Quarter Master General
                                166
                                60
                            
                            
                                Deputy Qr Mr with the Southern Army
                                125
                                —
                            
                            
                                Deputy Qr Mr with the Main army
                                75
                                —
                            
                            
                                Waggon Master
                                60
                                —
                            
                            
                                Commissary of Forage for the main army
                                60
                                —
                            
                            
                                 
                                Do for the Southern army
                                60
                                —
                            
                            
                                Deputy Waggon Master for the Southern Army
                                50
                                
                            
                            
                                Assistants in the Quarter Mastr Depart. each
                                30
                                
                            
                            
                                 
                                
                                
                                
                            
                            
                                Waggon Conductors, each
                                20
                                
                            
                            
                                Directors of Artifices each
                                40
                                
                            
                            
                                Sub. directors of ditto each
                                26
                                60
                            
                        
                        That the following be the proportion of Waggon & Bat. horses to the different ranks of officers;
                            unless otherwise directed, in special cases by the Commander in chief, or Commanding officer of the Southern army.
                        The Commander in Chief, and Commanding officer of the Southern army, for their own accomodation, and for
                            their families as many Baggage Waggons and Bat. horses as they may think necessary.
                        Major General & family, one covered four horse waggon, and one two horse Waggon.
                        
                        Brigadier General & family one covered four horse Waggon.
                        Colonel, Lieutenant Colonel, & Major one covered Four horse Waggon.
                        Captains & Subalterns of a regiment for their baggage one covered four horse Waggon.
                        Surgeons Paymaster, Adjutant, & Quarter Master, regimental staff, one covered four horse waggon.
                        Brigade Quarter Master one Bat. horse.
                        For the Tents of a regiment, for every seventy five men (but this to be varied according to the weight of the
                            tents & State of the roads) one open four horse waggon.
                        Quarter Master General, for his baggage, according to his rank: for his books, papers &c. as many as
                            he shall find necessary.
                        Deputy Quarter Master with the Main Army or with a seperate Army, for his baggage and for his books papers
                            &c. as one covered four horse Waggon.
                        Commissary of forage with the Main army his Clerks and Assistants, one covered four horse waggon.
                        Deputy Commissary of forage with a seperate Army, one two horse waggon.
                        Waggon Master and Clerks one covered four horse waggon.
                        Deputy Waggon master with the Southern army, his Clerks and Assistants, one two horse waggon, or two Bat.
                            horses.
                        Inspector General, for his Baggage according to his rank; and for his papers as the Commander in chief may
                            direct.
                        Inspectors, one two horse waggon.
                        Adjutant General, two covered four horse waggons—For the Baggage of his Assistants, Clerks & official
                            papers, one two horse Waggon.
                        Judge Advocate one two horse waggon.
                        Deputy Judge Advocate for the Southern army, one two horse waggon.
                        Commissary of Prisoners, one two horse waggon.
                        Deputy Commissary of Prisoners, southern army one two horse waggon.
                        Provost martial with the prisoners, and guards one open four horse waggon.
                        Field Commissary of Military stores & his Deputy, with the Main and Southern army, each one Bat.
                            horse.
                        Deputy Pay Master with the Main and Southern Army, each one two-horse Waggon.
                        Field Postmaster one Bat. horse.
                        Provided, that if the number of waggons stated above should prove insufficient, the Quarter Master Genl may
                            occasionally furnish such additional Carriages as the Commander in Chief or Commanding officer of a seperate army; or the
                            Secretary at War may direct.
                        That a ration of forage per day shall consist of fourteen lbs. hay & Ten quarts of oats for each
                            horse.
                        That there be issued to the Commander in Chief, and to the Commanding officer of a seperate army, and those
                            of their suite as many rations as the service may require.
                        That there shall be allowed for Saddle horses.
                        
                            
                                
                                
                                Rations
                            
                            
                                To a
                                Major General & family
                                7
                            
                            
                                
                                Brigadier General & family
                                5
                            
                            
                                
                                Colonel of Infantry or Artillery
                                2
                            
                            
                                
                                Lt Colonel do
                                2
                            
                            
                                
                                Major
                                2
                            
                            
                                
                                Chaplain
                                1
                            
                            
                                
                                Surgeon
                                1
                            
                            
                                
                                Adjutant
                                1
                            
                            Quarter Master1Brigade Quarter Master1
                                
                                Quarter Master General 
                                as the service may require.
                            
                            
                                
                                Deputy Quarter Master with the Army
                                2
                            
                            
                                
                                Captain of Engineers
                                1
                            
                            
                                
                                Commissary of Forage
                                2
                            
                            
                                
                                Deputy with the Southern army
                                2
                            
                            
                                
                                Waggon master & Clerks three
                                 3
                            
                            
                                
                                Deputy waggon Master, seperate army
                                2
                            
                            
                                
                                Inspector General agreable to rank.
                                
                            
                            
                                
                                Inspecter in addition to what he draws in the Line
                                1
                            
                            
                                
                                Adjutant General
                                4
                            
                            
                                
                                Deputy with a seperate army
                                3
                            
                            
                                
                                Each Assistant
                                2
                            
                            
                                
                                Commissary of Prisoners
                                2
                            
                            
                                
                                Deputy with a seperate army
                                2
                            
                            
                                
                                Judge Advocate
                                2
                            
                            
                                
                                Deputy with a seperate army
                                2
                            
                            
                                
                                Judge Advocate
                                2
                            
                            
                                
                                Deputy with seperate army
                                2
                            
                            
                                
                                Deputy paymaster
                                1
                            
                            
                                
                                Provost martial
                                1
                            
                            
                                
                                Field Comy of Mility Horses
                                2
                            
                            
                                
                                Deputy with seperate army
                                2
                            
                            
                                
                                
                                
                            
                        
                        
                        Officers of Cavalry to be allowed to draw forage for the following, number of Horses provided they actually
                            keep the same.
                        
                            
                                Colonel
                                 
                                three
                            
                            
                                Lieutenant Colonel
                                
                                two
                            
                            
                                Major
                                
                                two
                            
                            
                                Captain
                                
                                two
                            
                            
                                Lieutenant
                                
                                one
                            
                            
                                Cornett
                                
                                one
                            
                            
                                Exclusive of allowance as officers in the Line each one
                            
                            
                                Paymaster
                                
                                one
                            
                            
                                Quarter master
                                
                                one
                            
                            
                                Adjutant
                                
                                one
                            
                            
                                Surgeon
                                
                                one.
                            
                        
                        

                        That any of the officers entitled to Forage, who shall keep their horses, at their own expence, shall be paid
                            therefor by the Quartermaster General, at the average price given by him for the forage of the army.
                        Resolved That the Quarter Master General with the approbation of the Secretary at War shall appoint so many
                            Assistants to reside in the several States as the public service may require.
                        That all officers in the Quarter Master Generals Department of whatever denomination, shall take the Oaths of
                            Allegiance and the Oaths of office prescribed by Congress before they enter on business.
                        That the Quarter Master General make a return of the names and station of each person to be appointed in his
                            Department.
                        That in sittling the accounts of officers in the said Department, no pay or allowance whatever be granted to
                            any person employed therin, when name and employment, together with a certificate of his having taken the aforesaid Oaths
                            shall not have been returned within two months after his acceptance of such office.
                        In Congress October 29th 1782
                        Resolved That the Quarter Master General be allowed, fifteen rations per day.
                        That the Deputy Quartermaster with the Southern Army be allowed twelve rations per day.That the Waggon master, Commissary of Forage for the Main army, and the Commissary of Forage for the Southern
                            Army be each of them allowed five rations per day.
                        That the Deputy waggon master with the Southern army be allowed four rations per day.
                        That all assistants in the Quarter masters Department be each of them allowed two rations per day.
                        That the waggon Conductors be each of them allowed a ration and a half per day.
                        That the Directors of the Artificers be allowed, each of them three rations per day, and the Sub. directors,
                            each of them two rations per day; and that the foregoing rations shall be inclusive of what the several officers aforesaid
                            may be entitled to draw in the Line of the army.
                    